Per Curiam. The petitioners were found in contempt of court on January 15, 1985 by Judge Van B. Taylor of the Yell County Chancery Court. A petition for writ of certiorari was filed asking this court to order the record of the proceedings below forwarded for the purpose of determining whether the evidence supports the verdict rendered. The petition for writ of certiorari is no longer the remedy for review of a finding of contempt; appeal is the remedy. Frolic Footwear, Inc. v. State, 284 Ark. 487, 683 S.W.2d 611 (1985). Accordingly, this matter is remanded to the trial court to determine a proper bond pending an appeal, provided the petitioners desire to appeal. Remanded.